DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 11, and 15, of a semiconductor device comprising “a control device configured to perform character recognition based on a chance in electric capacitance of the plurality of touch keys (111-119) detected by the sensor (101) and on a sampling pattern that is time-series data of a locus, wherein the control device sets a virtual key (201-216) to an interval between electrodes used for the touch keys (Fig. 9)” is not found in the prior art along with the rest of the limitations of claims 1 and 15.
The closest in the art are Thomason (US 20030064686 A1) and Muranaka (US 20070052688 A1).
Thomason teaches a touch key group arranged in a matrix wherein character recognition is performed on a sampling pattern over a period of time (Figs. 1 and 3, [0046]-[0050]), but does not teach the placement of virtual keys between electrodes corresponding to touch keys.
Muranaka teaches an input device having a key operation unit that detects character input based on a gesture of the user (Figs. 5A-5B, [0056]-[0058]), but does not teach the required virtual keys placed in the interval between electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692